Title: From Benjamin Franklin to Vergennes, 15 December 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


SirPassy, Dec. 15. 1782
I have the honour to acquaint your Excellency, that our Courier is to set out to-morrow at Ten aClock, with the Dispatches we send to Congress by the Washington, Capt. Barney, for which Ship we have got a Passport from the King of England. If you would make any Use of this Conveyance, the Courier shall wait upon you to-morrow at Versailles, and receive your Orders.
I hoped I might have been able to send part of the Aids we have asked, by this safe Vessel. I beg that your Excellency would at least inform me what Expectations I may give in my Letters. I fear the Congress will be reduc’d to Despair, when they find that nothing is yet obtained.
With the greatest and most sincere Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin

Excelly. M. le Comte de Vergennes
